Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are currently active.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
4.	Claims 20, 22 and 23 recite a computer program product comprising a computer readable storage medium.  The Applicants' Specification, paragraph [0057], discloses, “[0057] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.”
A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”.
Therefore, the claimed computer readable storage medium is limited to non-transitory tangible media and are patentable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, line 10, claims 20 and 21, line 11, there is insufficient antecedent basis for “the current stage”.
Dependent claims are depended on rejected claims thus are rejected on the same ground.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
7.	Claims 1-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,268,728.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
		Instant Application				           10,268,728			
1.  A method, in a data processing system having a processor and a memory, 
wherein the memory comprises instructions which are executed by the processor 
to cause the processor to implement an accessibility advisor system for 
providing search result content tailored to a stage of a project and user role, 
the method comprising: 
receiving, by the accessibility advisor system, a search request comprising one or more search terms from a user to search at least one 
source of accessibility guideline information for a project of the user;  
determining, by a categorization component executing within the accessibility advisor system, the current stage of the project of the user, wherein the categorization component executes to determine the current stage of the project by collecting data about the user  
and historical questions and interactions of the user and performing analytics on the collected data about the user and the historical questions and interactions;  
determining, by the categorization component a user role of the user;










searching, by a question answering component executing within the accessibility advisor system, the at least one source of accessibility guideline information to generate search results based on the one or more search terms;  filtering, by the question answering component, the search results based on the current stage of the project and the user role of the user to form filtered search results;  
presenting, by the accessibility advisor system, the filtered search results to the user.

3.  (Original); The method of claim 1, wherein determining the current stage of the project comprises using a project stage machine learning model.

5.  (Original): The method of claim 1, wherein determining the user role comprises using a user role machine learning model.

8.  (Currently Amended): the method of claim 1, further comprising:
aggregating, by an aggregation component executing within the accessibility advisor system, the filtered search results in association with the one or more search terms, the current stage of the project, and the user role of the user to form a module; and 
storing, by the data processing system, the module in a history storage to be shared with similar users.

2.  (Original): The method of claim 1, wherein determining the current stage of the project comprises comparing the search request to a group of key terms corresponding to each stage of the project.
4.  (Original): The method of claim 1 wherein determining the user role comprises comparing the search request to a group of key terms corresponding to each user role.

6.  (Original): The method of claim 1, wherein determining the current stage of the project and the user role of the user comprises collecting a user profile for the user from a company directory or expertise system.

7.  (Canceled)


9.  (Original): The method of claim 8, wherein aggregating the search results comprises receiving a rating of the search results from the user and aggregating the search results in association with the rating.

10.  (Currently Amended): The method of claim 1, wherein searching the at least one source of accessibility guideline information comprises submitting one or more queries to an enterprise level search system.

11.  (Canceled)

12.  (Currently Amended): The method of claim 1, wherein the at least one source of accessibility information comprises Web Content Accessibility Guidelines.

13.  (Original): The method of claim 1 further comprising:
determining like users based the current stage of the project and the user role; and presenting the search results to the user based on feedback from the like users.

14.    (Currently Amended): The method, of claim 8, farther comprising:
in response to receiving a subsequent search request from another user, searching the history storage based on a user role of the another user and the subsequent search request; and in response to finding a module matching the subsequent search request and the user role of the another user, presenting the matching module to the another user.

15.    (Original): The method of claim 14, further comprising receiving a rating of the matching module from the another user and storing the matching module in association with an adjusted rating.

16.    (Original): The method of claim 1, further comprising tailoring verbiage and acronym expansion in the filtered search results based on a skill level of the user.

17.    (Original): The method of claim I, further comprising generating a report that analyzes user interaction, trending topics, and search results identified as being helpful.

18.    (Original): The method of claim I, further comprising generating an action item to generate learning modules, visit and organize results, or generate further guidance based on an amount of time the user spends on a given task, a user rating, or trend of a given topic.

19. (Original): The method of claim 1, further comprising generating a forum post to a portal based on a user rating.

wherein the memory comprises instructions which are executed by the processor 
to cause the processor to implement an accessibility advisor system for 
providing search result content tailored to a stage of a project and user role, 
the method comprising: 
receiving, by the accessibility advisor system, a search request comprising one or more search terms from a user to search at least one 
source of accessibility guideline information for a project of the user;  
determining, by a categorization component executing within the accessibility advisor system, the current stage of the project of the user, wherein the categorization component executes to determine the current stage of the project of the user by applying a project stage machine learning model to the search 
request;  


determining, by the categorization component, a user role of the user, wherein the categorization component executes to determine the user role of the user by applying a user role machine learning model to the search request, wherein determining the current stage of the project and the user role 

searching, by a question answering component executing within the accessibility advisor system, the at least one source of accessibility guideline information to generate search results based on the one or more search terms;  filtering, by the question answering component, the search results based on the current stage of the project and the user role of the user to form filtered search results;  
presenting, by the accessibility advisor system, the filtered search results to the user;  












aggregating, by an aggregation component executing within the accessibility advisor system, the filtered search results in association with the one or more search terms, the current stage of the project, and the user role of the user to form a module; and 
storing, by the accessibility advisor system, the module in a history storage to be shared with similar users. 
 
2.  The method of claim 1, wherein project stage machine learning model is initialized with a group of key terms corresponding to each stage of the project. 
 
3.  The method of claim 1, wherein the user role machine learning model is initialized with 
 
4.  The method of claim 1, wherein determining the current stage of the project and the user role of the user comprises collecting a user profile for the user from a company directory or expertise system. 
 



5.  The method of claim 1, wherein aggregating the search results comprises 
receiving a rating of the filtered search results from the user and aggregating the filtered search results in association with the rating. 
 
6.  The method of claim 1, wherein searching the at least one source of accessibility guideline information comprises submitting one or more queries to an enterprise level search system. 
 


7.  The method of claim 1, wherein the at least one source of accessibility guideline information comprises Web Content Accessibility Guidelines. 
 
8.  The method of claim 1, further comprising: determining like users based the current stage of the project and the user role; and presenting the search results to the user based on feedback from the like users. 
 

9.  The method of claim 1, further comprising: in response to receiving a subsequent search request from another user, searching the history storage based on a user role of the another user and the subsequent search request; and in response to finding a module matching the subsequent search request and 
 

10.  The method of claim 9, further comprising receiving a rating of the matching module from the another user and storing the matching module in association with an adjusted rating. 
 
11.  The method of claim 1, further comprising tailoring verbiage and acronym expansion in the filtered search results based on a skill level of the user. 
 
12.  The method of claim 1, further comprising generating a report that analyzes user interaction, trending topics, and search results identified as being helpful. 
 
13.  The method of claim 1, further comprising generating an action item to generate learning modules, visit and organize results, or generate further guidance based on an amount of time the user spends on a given task, a user rating, or trend of a given topic. 
 

14.  The method of claim 1, further comprising generating a forum post to a portal based on a user rating. 
 
15.  A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement an accessibility advisor system for providing search result content tailored to a stage of a project and user role, wherein the computer 
readable program causes the computing device to: receive, by the accessibility 
advisor system, a search request comprising one or more search terms from a user to search at least one source of accessibility 
the project of the user by applying a project stage machine learning model to the search request;  determine, by the categorization component, a user role of the user, wherein the categorization component executes to determine the user role of the user by applying a user role machine learning model to the search request, wherein determining the current stage of the project and the user role 
of the user comprises collecting data about the user and historical questions and interactions of the user and performing analytics on the collected data about the user and the historical questions and interactions;  search, by a question answering component executing within the accessibility advisor system, the at least one source of accessibility guideline information to generate search results based on the one or more search terms; filter, by the question answering component, the search results based on the current stage of the 
project and the user role of the user to form filtered search results; present, by the accessibility advisor system, the filtered search results to the user;  aggregate, by an aggregation component executing within the 
accessibility advisor system, the filtered search results in association with the one or more search terms, the current stage of the project, and the user role of the user to form a module; and store, by the accessibility advisor system, the module in a history storage to be shared with similar users. 
 
16.  The computer program product of claim 15, wherein the computer readable program further causes the computing device to: in response to receiving a subsequent search request from another user, search the history 

 
17.  An apparatus comprising: a processor;  and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement an accessibility advisor system for providing search result content tailored to a stage of a project and user 
role, wherein the instructions causes the processor to: receive, by the accessibility advisor system, a search request comprising one or more search terms from a user to search at least one source of accessibility guidance information for a project of the user;  determine, by a categorization component executing within the accessibility advisor system, the current stage of the project of the user, wherein the categorization component executes to determine the current stage of the project of the user by applying a project 
stage machine learning model to the search request;  determine, by the categorization component, a user role of the user, wherein the categorization component executes to determine the user role of the user by applying a user role machine learning model to the search request, wherein determining the 
current stage of the project and the user role of the user comprises collecting data about the user and historical questions and interactions of the user and performing analytics on the collected data about the user and the historical 
questions and interactions; search, by a question answering component executing within the accessibility advisor system, the at least one source of accessibility guideline information to generate search results based on the one or more search terms filter, by the question answering component, the search 

search results in association with the one or more search terms, the current stage of the project, and the user role of the user to form a module; and store, by the accessibility advisor system, the module in a history storage to be shared with similar users. 
 
18. The apparatus of claim 17, further comprising: in response to receiving a subsequent search request from another user, searching the history storage based on a user role of the another user and the subsequent search request; and in response to finding a module matching the subsequent search request and the user role of the another user, presenting the matching module to the another user. 


Claims 20, 22-23 of instant application is a computer program product version of claims 1-19.  Claim 21 of instant application is an apparatus version of claims 1-19.
	Claims 1-23 of the instant application recite broader version of claims 1-18 of ‘728.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as in ‘728.  The motivation would have been to accommodate an obvious need.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  
Examiner's Note
8.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claims 1-7, 10-13, 16-18, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (2004/0255265). 
	Regarding to claims 1, 20, 21, Brown discloses a method, in a data processing system having a processor and a memory, wherein the memory comprises instructions which are executed by the processor to cause the processor to implement an accessibility advisor system for providing search result content tailored to a stage of a project and user role (Figure 2), the method comprising: 
	receiving, by the accessibility advisor system, a search request comprising one or more search terms from a user to search at least one source of accessibility guideline information for a project of the user ([0023]-[0024], [0027], “[0024] Choices for the user include: "Enter a new project into the system" 221, "Completing the Software Quality Assurance Plan" 231, "Reporting completed activities" 241, "Reviewing the process flow that the project is using" 261, "Viewing an external database" 271, and "Accessing the tools section" 281.  The selection of one of the aforementioned choices is made via a selection button.  Finally, the user has a choice to either "continue" (accept the choices made), or "reset" (clearing the input screen) and start over with the selection criteria”);  
	determining, by a categorization component executing within the accessibility advisor system, the current stage of the project of the user, wherein the categorization component executes to determine the current stage of the project by collecting data about the user and historical questions and interactions of the user and performing analytics on the collected data about the user and the historical questions and interactions ([0026]-[0027], current phase corresponding to Applicant’s current stage);  

	searching, by a question answering component executing within the accessibility advisor system, the at least one source of accessibility guideline information to generate search results based on the one or more search terms ([0026]-[0027]);  
	filtering, by the question answering component, the search results based on the current stage of the project and the user role of the user to form filtered search results ([0026]-[0029], current phase corresponding to Applicant’s current stage);  
	presenting, by the accessibility advisor system, the filtered search results to the user ([0027]-[0031]).
Brown discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein as per claim 20 and an apparatus comprising as per claim 21 (Figure 2).

	Regarding claim 2, Brown discloses wherein determining the current stage of the project comprises comparing the search request to a group of key terms corresponding to each stage of the project ([0027]-[0030]).

	Regarding claim 3, Brown discloses wherein determining the current stage of the project comprises using a project stage machine learning model ([0014]-[0015]).


	Regarding claim 5, Brown discloses wherein determining the user role comprises using a user role machine learning model ([0027], [0030]).

	Regarding claim 6, Brown discloses wherein determining the current stage of the project and the user role of the user comprises collecting a user profile for the user from a company directory or expertise system ([0019], [0030]-[0033]).

7.  (Canceled)

	Regarding claim 10, Brown discloses wherein searching the at least one source of accessibility guideline information comprises submitting one or more queries to an enterprise level search system ([0019], [0026]-[0031]).

11.  (Canceled)

	Regarding claim 12, Brown discloses wherein the at least one source of accessibility information comprises Web Content Accessibility Guidelines ([0031]).



	Regarding claim 16, Brown discloses tailoring verbiage and acronym expansion in the filtered search results based on a skill level of the user ([0027]-[0030]).

	Regarding claim 17, Brown discloses generating a report that analyzes user interaction, trending topics, and search results identified as being helpful ([0006], [0019], and [0027, report).

	Regarding claim 18, Brown discloses generating an action item to generate learning modules, visit and organize results, or generate further guidance based on an amount of time the user spends on a given task, a user rating, or trend of a given topic ([0019], [0027] and [0031]).

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (2004/0255265) in view of Martinovic (US 2014/0136294).
Regarding claim 19, Brown discloses all the claimed subject matter as set forth above.  However, Brown is silent as to generating a forum post to a portal based on a user rating.   On the other hand, Martinovic teaches generating a forum post to a portal based on a user rating (Paragraphs [0093], [0106] and [0107], Martinovic et al.).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to generating a forum post to a portal based on a user rating as suggested by Martinovic.  The motivation would have been to provide direct access for investors and project sponsors (Paragraph [0107]).
Allowable Subject Matter
11.	Claims 8, 9, 14-15, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 U.S.C 112(b) rejections and the double patenting rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153